DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-14, in the “Response to Election / Restriction Filed - 01/25/2021”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 15-20 are withdrawn, and elected claims 1-14 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as 130; Fig 9; [0067]) = (element 130; Figure No. 9; Paragraph No. [0067]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craighead, Harold G. et al. (US 20040209392 A1; hereinafter Craighead).

    PNG
    media_image1.png
    550
    259
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    544
    393
    media_image2.png
    Greyscale

                    Craighead Figure 9                 Craighead Figure 30  

Regarding claim 1, Craighead teaches a method of fabricating a fluidic device ([0008-0016]), the method comprising (See the entire document, steps 1-9 of Fig 9 along with Fig 12A-12C, 30, specifically [0063+], as cited below):
depositing (step 5; Fig 9; [0066]) a sacrificial material (130; [0067]) on a pillar array (132; Figs 12A-12C; [0067-0068]) arranged on a substrate (110); 
removing (step 7; [0067]) a portion of the sacrificial material (130); and 
step 8; Fig 9; [0069]) a sealing layer (142) on the pillar array to form a sealed fluidic cavity (116; [0071]).  
Regarding claim 2, Craighead as applied to the method of claim 1, further teaches, wherein the fluidic device comprises a deterministic lateral displacement (DLD) device (construed from [0071]: Fluid interconnects were established with the front face of the device in locations which would not interfere with the microscope objective used to observe the motion of molecules through the active region 126, where the obstructions are closely spaced).  
Regarding claim 3, Craighead as applied to the method of claim 1, further teaches, wherein the pillar array comprises an oxide material ([0066]: pillars 132 of silicon nitride or other top wall material buried in the sacrificial layer 116, for example [0065] SiO2).  
Regarding claim 4, Craighead as applied to the method of claim 3, further teaches, wherein the oxide material comprises silicon dioxide (construed from [0066, 0065]).  
Regarding claim 5, Craighead as applied to the method of claim 1, further teaches, wherein the sacrificial material comprises polysilicon (construed from [0065] polysilicon sacrificial layer 116).  
Regarding claim 6, Craighead as applied to the method of claim 1, further teaches, (the method) further comprising, subsequent to depositing the sacrificial material, removing the sacrificial material to expose a surface of a pillar of the pillar array (construed from [0065-0066]: at this point, the sacrificial layer 116 was fully patterned with a dense array 125 of obstructions in an active area 126 (such as the chamber 51 previously described) of the device (FIG. 11), as well as with the channels required to bring fluid to the active area of the device; and this process creates columns, or pillars 132 of silicon nitride or other top wall material buried in the sacrificial layer 116).  
Regarding claim 7, Craighead as applied to the method of claim 1, further teaches, wherein (Fig 30; [0100]) the pillar array (372/132) comprises an extraction column (366,368) arranged within pillars of the pillar array, the extraction column comprising an access opening (Entrance for Fluid).  
Regarding claim 8, Craighead teaches a method of fabricating a fluidic device ([0008-0016]), the method comprising (See the entire document, steps 1-9 of Fig 9 along with Fig 12A-12C, 30, specifically [0063+], as cited below):
depositing (step 5; Fig 9; [0066]) a sacrificial material (130; [0067]) on a pillar array (132; Figs 12A-12C; [0067-0068]);
 depositing (step 8; [0069]) an oxide layer (142, VLTO oxide ; [0069]) on the sacrificial material (130) and the pillar array; 
forming a vent hole (144) in the oxide layer;  
YOR820160566US01Page 23 of 26flowing ([0070]) a material through the vent hole (144) to extract at least a portion of the sacrificial material (130); and 
depositing (step 8; Fig 9; [0069]) a sealing layer (142)on the pillar array to form a sealed fluidic cavity ([116]).  
Regarding claim 9, Craighead as applied to the method of claim 8, further teaches, wherein the fluidic device comprises a deterministic lateral displacement (DLD) device (construed from [0071]: Fluid interconnects were established with the front face of the device in locations which would not interfere with the microscope objective used to observe the motion of molecules through the active region 126, where the obstructions are closely spaced).  
Regarding claim 10, Craighead as applied to the method of claim 8, further teaches, wherein the sacrificial material comprises polysilicon (construed from [0065] polysilicon sacrificial layer 116)
Regarding claim 11, Craighead as applied to the method of claim 8, further teaches, wherein the sealing layer comprises an oxide ([0066]: pillars 132 of silicon nitride or other top wall material buried in the sacrificial layer 116, for example [0065] SiO2).  
Regarding claim 12, Craighead as applied to the method of claim 8, further teaches, wherein (Fig 30; [0100]) the pillar array (372/132) an extraction column (366,368) arranged within pillars of the pillar array, each extraction column includes an access opening, and the vent hole (144) is arranged over the extraction column. 
Regarding claim 14, Craighead as applied to the method of claim 8, further teaches, wherein the sacrificial material (130) fills an area on the substrate adjacent to the pillar array (132) that is not extracted when the material is flowed through the vent hole ([0070]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Craighead, Harold G. et al. (US 20040209392 A1; hereinafter Craighead) in view of Donohue; John F. et al. (US 6071822 A; hereinafter Donohue).
Regarding claim 13, Craighead as applied to the method of claim 8, but does not expressly disclose, wherein the material flowed through the vent hole (144) comprises XeF2. 
However, Craighead discloses CHF3 gas. Claimed and Craighead disclosed gas are both fluorinated gas, and as such are not patentable over known art as per MPEP § 2144.06.II,  For example, in the analogous art, Donohue teaches in (column 12, lines 20-24) in a reactive ion etching process, a mixture of a fluorinated gas, such as, inter alia, XeF2 and CHF3 may be used. Donohue recognizes that XeF2 and CHF3 are functionally equivalents.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the process step of Donohue by substituting one functionally equivalent material made of such CHF3  taught by Craighead with another functionally equivalent XeF2 taught by Donohue. Thus, inter alia, the limitation “XeF2” gas (as claimed” is not patentable over modified Craighead (by Donohue).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Van Rijn, Cornelis et al. (US 20040028875 A1) discloses a method of fabricating a fluidic device comprising (Fig 19A-19B); depositing a sacrificial material (1904]) on a pillar array (1903) arranged on a substrate (1904); removing  a portion of the sacrificial material (1904); and depositing a sealing layer (1907) on the pillar array to form a sealed fluidic cavity.
Zheng; Siyang et al. (US 20170038285 A1) discloses a method of fabricating a fluidic device comprising (Fig 4); depositing a sacrificial on a pillar array (1903) arranged on a substrate; removing  a portion of the sacrificial material (1904); and depositing a sealing layer (34) on the pillar array to form a sealed fluidic cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 6, 2021